DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 3, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Abe (US Pub. No. 2010/0006196) in view of Sumiya (JP11-151909; machine translation attached and relied upon).
Regarding claim 1, Abe teaches a pneumatic tire comprising a tread portion 14, a sidewall portion 18, a buttress portion 16 provided between the tread portion and the sidewall portion (paragraphs [0068]-[0069]; figures 1-2), and a scooped portion 10 which sinks from an outer surface of the buttress portion to a tire width inner side (paragraph 0075; figures 1-2), wherein Abe teaches the .
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Sumiya as applied to claim 1 above, and further in view of Oyama (US Pub. No. 2002/0074071).
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Sumiya as applied to claim 1 above, and further in view of Kono (JP06-143922; machine translation attached and relied upon).
Regarding claim 6, Abe in view of Sumiya teaches a belt and multiple arcs of curvature as is set out above, but does not specifically disclose a ratio M/L as claimed. Kono teaches using a width for the maximum width belt ply of 84% to 96% of the section width of the tire (paragraph [0018]). It would have been obvious to one of ordinary skill in the art to use a maximum belt width range as taught by Kono in the tire of Abe in view of Sumiya in order to not increase rolling resistance and to prevent loss of steering stability and prevent belt edge separation (see Kono at paragraph [0018]). For such a configuration of Abe in view of Sumiya and Kono, the ratio of M/L would overlap the claimed range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Sumiya as applied to claim 1 above, and further in view of Oyama (US Pub. No. 2002/0074071).
Regarding claim 9, Abe (combined) does not specifically disclose a plurality of protrusions inside of the scooped portion and a tire maximum width position. Oyama teaches using a plurality of protrusions on the inner side of the scooped portion and a tire maximum width position and recess portions formed by the protrusions and extending along the circumferential direction (figure 1). It would have been obvious to one of ordinary skill in the art to use protrusions as taught by Oyama in the tire of Abe (combined) as a known sidewall configuration with the predictable result of having a tire with a functional sidewall.

Response to Arguments
Applicant has cancelled claim 8, thus rendering the rejection of claim 8 under 35 U.S.C. 112 moot.
Applicant’s amendments to claim 1 have traversed the rejections of claim 1 under 35 U.S.C. 102/103 over Sumiya, and has cancelled claims 7-8, rendering the rejections of claims 7-8 under 35 U.S.C. 102/103 over Sumiya moot.
Applicant's amendments and arguments with respect to the rejections of the claims over Abe in view of Sumiya have been fully considered but they are not persuasive.
Applicant argues that Abe and Sumiya cannot render obvious the claimed feature that the angle between a tangent to a tire radial outer end of the scooped portion and a tire radial direction is less than 35 degrees and more than 10 degrees, because these prior art references do not teach that the drawings are to scale. However, while patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972). The relationships between the angle between a tangent to a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.N.S/Examiner, Art Unit 1749                                                                                                                                                                                                        September 4, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 10, 2021